department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you did not provide sufficient facts to establish that you engage primarily in activities that accomplish an exempt_purpose therefore you failed to establish that you are operated exclusively for exempt purposes described in sec_501 of the code because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt and government entities divisign date aug -5 legend contact person identification_number contact number fax number employer_identification_number m n qo p state state date date date dear we have considered your application_for recognition of exempiion from federal_income_tax under sec_501 of the internal_revenue_code the code based on the written information exchanged between us we have determined that you failed to establish your qualification for exemption under that section our reasons for this conclusion and the facts on which it is based are explained below facts the information you submitted indicates that you m are a calendar_year corporation that was formed on date under the laws of state you mailed your form_1023 to the irs in covington kentucky via federal express which recorded receipt of the application on date the application was stamped received by cincinnati one day later during the application process we sent you a letter requesting additional information to help determine whether you qualify for exemption from federal_income_tax under sec_501 c of the code a few months later we sent you a second latter also requesting additional information and clarification of the answers you submitted to the first letter we sent in response to our letters you submitted three letters including accompanying information two of those letters were not submitted under penalties of perjury we have talked on the telephone on several occasions with your authorized representatives seeking clarification on information you have submitted with your application you filed a certification of incorporation col which provides that you were organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt under sec_501 of the internal_revenue_code_of_1986 or the corresponding provisions of any future united_states internal revenue law your coi specifically states that you will engage in activities that promote your goal of striving towards the founding of one or more christian ministry and christian churches of divine worship and religious observance according to the teachings and belief of the christian faith your co and application documents indicate that one of your main activities involves conducting outreach programs for drug-addiction prevention rehabilitation and counseling as part of your drug rehabilitation program you offer room board counseling emotional and religious support nutritional needs and assistance with obtaining out-patient employment mental health and counseling services elsewhere according to your application you will provide drug addicts with treatment and support to make them change their lives and be people of dignity and respect in the society as part of the rehabilitation program we enforce in spirituality social values social relations and discipline you state that you have accepted individuals into your drug rehabilitation program who were rejected by other facilities you state that you accept as residents any and all individuals with chemical dependency issues you have numerous contacts with the state of and government agencies in state from which you receive referrals of clients the average length of time a resident stays at your facility is months depending upon a resident's progress adjustment and reintegration into the community you have rules and regulations which all residents must read study and accept as a requirement to enter your rehabilitation program these rules pertain to hygiene housekeeping visitors and termination of residency in your initial application documents you stated today more than big_number people had participated in this rehabilitation program in regard to this staternent we asked you to explain how since you certify the number of people who have gone through your substance abuse program n reply to our question you indicated that approximately big_number citizens in public events in admittance and assisting group counseling with members of our clinic and religious communities in our letters to you we asked you the following questions provide further detailed information about the activities you will engage in as indicated in sections through of the fourteenth article of your coi for ‘example creating orphanages organizing missionary work promoting educational doctrines etc provide a percentage breakdown of the amount of time and resources financial staff and otherwise you have allocated or will allocate to your substance abuse rehabilitation program identify the hours that your employees and volunteers work in relation to your substance abuse rehabilitation program explain in detail what sort of government assistance you were referring to in your letter to us dated date what government agency is offering you assistance and any deadlines this agency is imposing upon you expiain how since you certify the number of people who have gone through your substance abuse program explain what you have done and will do with the excess_amount of income you have over expenses for the years you did not provide a response to any of these questions that p pays for every participant that is resident in our in our letters to you we asked you to state whether you charge a fee for performing any of the services that you render in response you indicated that you do not collect a fee for performing any of the services provided adding that the revenues and contributions you receive are from the monthly rent pay of dollar_figure premises you state in your rules and regulations’ that all residents must pay a one-time nonrefundable fee of upon intake you also state that any economical help from family members must be named by our facility in one of your letters to us you state that you have not yet received any donations attached to this letter you submitted information in spanish that contains the words donaciones and fundador in addition in one of your letters to us you indicate in an income statement for the year ending december that you received other revenue donations in the amount of you also stated in a letter to us we are not receiving assistance from the government in our letters to you we asked you several questions about your relationship with o you answered some of the questions we posed about this organization but you did not answer all questions specifically you did not specify what your obligations are to this organization whether you share any resources staff equipment facilities etc or whether you exercise any control_over this organization or vice versa we asked you to explain what your relationship is to n and we asked you to state whether you are filing for exempt status as a church or a religious_organization in response you stated that you are organized exclusively as a religious_organization and that you are the organization that regulates ihe religious services offered in your facilities and that n accomplishes the other services we offer in our premises attached to or within your application you submitted a certificate of incarporation for m and n specified that m was a church eg in the statement of ordained clergy and certificate of ordination stated that you have a chapel and stated that you are under religious laws on schedule e of form_1023 you answered no to the question of whether you are a church association of churches or integrated_auxiliary_of_a_church and you did not file a completed form_1023 schedule a churches in our letters we asked you to provide copies of ail your board trustee meeting minutes from formation to the present which were fo be held in february of each year since you were formed you replied that these documents were destroyed in a fire that occurred three years after you were formed you did not provide copies of any minutes including for your meetings that were held in february of the two years after the year the fire occurred attached to your application was schedule e organizations not filing form_1023 within months of formation you requested an extension of time to apply to be recognized as exempt from the date you were formed in our letiers to you we asked you to explain why you did not timely file your form_1023 application you stated at one point that you did not file during the month period because the application was filed and sent on date the application sent then was returned fo us because we used the older version of the form_1023 and the correct form was the newer version in another document you stated that the reason you did not file your form_1023 in a timely manner was because you didn’t know of a need of a as soon as you were aware of the need of the you took the necessary steps to have it done law sec_501 of the cade provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 -1 a of the income_tax regulations regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes specified in such section if an organization fails to meet either the organizational_test or operational_test it is not exempt sec_1 -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exem pt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_4 of revproc_2010_9 r b provides that a favorable determination_letter will be issued to an organization only if its application and supporting documents establish thai it meets the particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application the failure to disclose a material fact or a misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the irs of a favorable determination_letter in 30_tc_1151 the tax_court held exemptions as well as deductions are matters of legislative grace and a taxpayer seeking either must show that he comes squarely within the terms of the law conferring the benefit sought in 412_f2d_1197 cert_denied 397_us_1008 the supreme court examined whether the net_earnings of the scientology church inured to the benefit of private individuals the court drew infererices from the facts presented to conclude that the organization had failed to prove its entitlement to exempt status under sec_501 of the code the court concluded that the payments the organization made to the private individuals were distributions of the organization’s earnings reasoning the logical inference can be drawn that these payments were disguised and unjustified distributions of the organization's earnings in 470_f2d_849 cir cert_denied 414_us_864 the court held that a religious_organization was not exempt from tax under sec_501 of the code because a substantial part of the organization’s activities consisted of carrying on propaganda or attempting to influence legislation in reaching this conclusion the court stated that exemption is a privilege a matter of grace rather than right adding that taxpayers have the burden of establishing their entitlement to exemption in 372_fsupp_770 e d ca the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax- exempt status in 69_tc_615 the tax_court held that an organization failed to qualify for recognition of exemption under sec_501 of the code the court concluded the record is replete with unsupported generalizations these explanations are too general and lack the facts necessary to establish public rather than personal purpases of the organization in 74_tc_531 aff'd 670_f2d_104 cir the tax_court held that an organization failed to establish that no part of its net_earnings inure to the benefit of private individuals and thus the organization was not exempt irom taxation under sec_501 of the code a claim for tax-exempt status the court held calls for open and candid disclosure of all facts bearing upon an organizatian’s organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the organization fails to meet the requirements of section c in basic bible church v commissioner 74_tc_848 affd sub nom kiie v commissioner 739_f2d_265 cir the tax_court held that an organization seeking exempiion under sec_501 of the code has the burden of proving it is entitled to exempt status in peoples prize v commissioner 87_tcm_813 the tax_court concluded that an organization failed to establish that it was operated for exempt purposes under sec_501 of the code the court stated that the organization had for the most part provided only generalizations in response to repeated requests by the irs for more detail on prospective activities these generalizations do not satisfy us the court concluded that the applicant qualifies for exemption in 70_fedclaims_782 the u s court of federal claims held that the irs properly denied tax exempt status under sec_501 to a nonprofit corporation that was organized to promote and contribute to charitable causes in reaching this conclusion the court stated it is well-accepted that in initial qualification cases gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence conceming iis operations or where the evidence is vague or inconclusive analysis to be exempt under sec_501 of the code an organization must meet both an organizational and an operational_test sec_1 c -1 a of the regulations our analysis of the information you submitted shows that while you meet the organizational_test you do not meet the operational fast that is you have not submitted sufficient information in support of your application_for exempt status under sec_501 for us to conclude that you are operated exclusively for charitable religious or educational_purposes as specified in sec_501 for an organization claiming the benefits of sec_501 of the code exernption is a privilege a matter of grace rather than right christian echoes nat'l it is well-established that the law imposes on the applicant the burden of proving that it is entitled to exemption see basic bible church t c pincite and universal life church f_supp pincite the applicant has the burden of showing it comes squarely within the terms of the law conferring the benefit sought nelson t c pincite a favorable determination_letter will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_4 of revproc_2010_9 in all your application and supporting documents do not satisfy your burden of showing that you fall squarely within the terms’ of sec_501 because you have provided insufficient incomplete or inconsistent information in support of your application_for exempt status ministry f 2d pincite in our letters to you we asked you specific questions to help determine whether you qualify far exemption from federal_income_tax under sec_501 of the code while you did provide some general information and did answer some of our questions you failed to provide a response to some of the key questions that we asked pertaining to your activities specifically we asked you to provide more detailed information about other activities your coi indicates you will engage in eg creating orphanages organizing missionary work promoting educational doctrines etc to provide a percentage breakdown of the amount of time and resources you spend on your substance abuse rehabilitation program to identify the hours that your employees and volunteers work in relation to this program to explain how you certify the number of people who have participated in your drug rehabilitation program and to account for the excess_amount of your income over your expenses you did not provide a response to these aforementioned questions courts have been persuaded to rule unfavorably on a tax exemption issue when the nature of the proposed activities is especially ambiguous levy family tribe found t c pincite we also asked you specific questions about your relationship with n and q as far as your relationship with you provided general responses to our questions but you did not specifically answer all of our questions that is you did not provide a response to the questions of what your obligations are to o whether you and share any resources or whether you exercise any control_over or vice versa as for your relationship with n it appears that n was established to operate your drug rehabilitation program and that you were established to operate as a religious_organization or church yet most of the supporting documents you submitted with your application indicate that you were established to operate a drug rehabilitation program also your co specifically states that you will engage in activities that promote your goal of striving towards the founding of one or more christian ministry and christian churches of divine worship and religious observance according to the teachings and belief of the christian faith despite our repeated requests you did not clarify your relationship with o or n likewise it is not entirely clear whether you operate through one or two different corporations ie m n or both or whether you are filing as a church or a religious_organization attached to or within your application you submitted a certificate of incorporation for m and n specified that m was a church eg in the statement of ordained clergy and certificate of ordination stated that you have a chapel and also stated that you are under religious laws yet on schedule e of form_1023 you answered no to the question of whether you are a church association of churches or integrated_auxiliary_of_a_church and you did not file a completed form_1023 schedule a churches thus some of the information you have submitted indicates you are either a religious_organization or church while other information indicates that you are neither in addition some of the documents you submitted with your application were in spanish which we are unable to process and much of the documentation you submitted in response to our requests for additional information was not submitted under penalties of perjury also you did hot provide copies of minutes from your board_of director meetings for any of the years that you have been organized you did indicate that a fire destroyed many of your important documents and thus you are unable to provide a copy of minutes for years prior to that time however you still did not provide copies of minutes for your board meetings that took place after the fire occurred the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is no abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 c bubbling well church t c pincite see also founding church of scientology f 2d pincite furthermore the courts have repeatedly upheld the service's determination that an organization has failed to establish exemption where the organization fails to provide requested information when an application has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities those generalizations do not satisfy us that the applicant qualifies for the exemption peoples prize t c m pincite in addition to not providing all requested information you also provided inconsistent information in response to our request for additional information for example regarding our questions relating to your sources of funding you stated in one part of your application that your only source of funding was from the government agency however you state in another part of your application that residents also payas required to state any economic help from family members and that you received dollar_figure one-time nonrefundable fee upon admission to your facility that residents aré in you receive per month per resident from a other revenue donations for the year submitted documents in spanish that appear to indicate that you may have solicited donations and contributions and thus you may also have income from that source as well these facts are inconsistent indicating that you may have more sources of income and revenues than the in another part of your application you you receive each month for each resident in your facility moreover you submitted incansistent explanations for why you did not timely file your form_1023 within months from formation in one part of your application you stated that you timely filed the application but that it was returned to you because you used the wrong application form yet in another part of your application you state that you were unaware that you needed to file an application and when you became aware you did file one finally there are a variety of key gaps within your application_for example you provided very little information on the government agency that you indicated you receive funding from we specifically asked you fo explain in detail what sort of assistance you were referring to what government agency is offering you assistance and any deadlines this agency is imposing upon you you not only did not provide this information but you also stated at another point in your application that you were not receiving any financial assistance from the government in addition you failed fo explain how you have cared for big_number addicts with on ly the assistance of volunteers that is in your initial application documents you stated today more than big_number people had participated in this rehabilitation program when we asked for further information about this statemeni you replied approximately big_number citizens in public events in admittance and assisting group counseling with members of our clinic and religious communities thus it is unclear whether big_number people have been through your drug rehabilitation program have attended public events that you have held or have been in your group counseling sessions as the u s court of federal claims stated in 70_fedclaims_782 it is well- accepted that in initial qualification cases gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive id pincite thus the gaps in the administrative record in this case combined with your failure to provide conclusive and clear documentation concerning your operations leads us to infer that you are not operating for an exempt_purpose under sec_501 in conclusion based on the information you submitted to us we are unable to make a reasonable determination of the issues raised in your application the information you submitted is on different occasions insufficient incomplete inconsistent or contradictory and thus taken as a whole inadequate in all you have not provided an open and candid disclosure of all the facts bearing upon your organization and operations accordingly it is our determination that you fail to qualify for exemption under sec_501 of the code because you failed to prove that your operations will be exclusively in furtherance of exempt purposes thus you do not satisfy the operational_test under sec_501 for these reasons we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration over the signature of one of your principal officers or directors under penalties of perjury declare that have examined this protest statement including accompanying documents and fo the best of my knowledge and belief the statement contains aif the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an aitomey certified_public_accountant or an individual enrolled to practice before the intemal revenue service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and deciaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n vw washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions contact the person whose name and telephone number are shown in the heading of this letter sincerely a robert choi director exempt_organizations rulings agreements
